DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Applicants’ amendment of claims 1, 2, 6, 7, and 30 in the reply filed on 05 April 2022 is acknowledged. 
Notice, independent claim 30 has been amended by (i) removal of any mention of “intraocular”, and (ii) removal of the term “annular” from the “antenna”, and therefore broadening of the claim. As amended, independent claim 30 is now drawn to a generic pressure sensor.
3.	Applicants’ cancellation of claims 24 and 28 in the reply filed on 05 April 2022 is acknowledged.
4.	Applicants’ addition of claims 31 and 32 in the reply filed on 05 April 2022 is acknowledged.

Claim Objections
5.	Claim 20 is objected to because of the following informalities:  please, substitute “Paralyene” (line 2) with --Parylene--. Appropriate correction is required.


Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
6.	As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
7.	Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-3, 6-8, 11-13, 15-18, 20, 21, 23, and 27, drawn to an intraocular lens (IOL) – A61F 2/1613.
Group II, claim(s) 30-32, drawn to an implantable sensor – A61B 2562/0247 or A61B 5/6821.
8.	This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Sensor
Species A – embodied in Figures 2-5 (an intraocular lens comprising a pressure sensor)
Species B – embodied in Figure 6 (a stand-alone pressure sensor, i.e., not coupled to an intraocular lens)
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim.
9.	Inventions/Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a sealed pouch made of a barrier film encasing the sensor housing, this technical feature is not a special technical feature as it does not make a contribution over the prior art:
Schnakenberg et al. (US 6,443,893) in view of Ziaie et al. (US PG Pub No. 2016/0374576 A1)
Schnakenberg et al. ‘893 discloses an intraocular lens (col. 2 line 66, lens 8), comprising: 
a central portion that includes an optic (Figure 2 - optical part 9); 
a sensor housing (C3:L3-4 and C3:L25-31 disclose that pressure sensors 10 can be designed using surface micromechanics and that the microcomponents are encapsulated, i.e., housed, in a polydiorganosiloxane such as polydimethylsiloxane) that includes an intraocular pressure (“IOP”) sensor (pressure sensor 10); NOTICE – C3:L3-4 teaches “Pressure sensors 10 can be designed using surface micromechanics”, wherein pressure sensor 10 is by itself an assembly comprising components (i.e., wires/gauges, traces, conductors, and/or membrane/membranous element(s)) harbored inside a housing (the outer casing/shell of the sensor).
an annular antenna (Figure 2 – coil 15) in communication with the sensor housing (antenna 15 is connected to telemetry electronics 11 which is part of the measuring device 6 which is all part of the encapsulation element, i.e., polydimethylsiloxane “housing”), wherein the housing and antenna are secured to the central portion (see Figure 2, where encapsulation encompassing the coil and are secured to each other and therefore all are secured to the central portion), and wherein the annular antenna (coil 15) is disposed around a periphery of the central portion (clearly shown in Figure 2); and a 
peripheral haptic portion (Figure 2 - haptic threads 13 and/or peripheral haptic margin 14) disposed radially outside of the central portion (clearly shown in Figure 2).
Schnakenberg et al. ‘893 discloses the invention as claimed, except for particularly disclosing the sensor housing as encased in a sealed pouch and wherein the sealed pouch is made of a barrier film. However, this is already known in the art. For example, Ziaie et al. ‘576 teaches (Figure 1) an implantable (Abstract) pressure sensor (pressure sensor 104, which is a piezoresistive or capacitive transducer, and therefore with inner components in/on a sensor housing) encased in a sealed pouch (106) and wherein the sealed pouch is made of a barrier film (Abstract, [0017], and [0018] - pouch 106 is filled with an inert incompressible fluid, and the material of pouch 106 functions as a “barrier film” since said inert incompressible fluid is contained and sealed within said pouch) in order to allow pressure changes outside of the pouch to be sensed by the pressure sensor inside the pouch (Abstract and Claim 1). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to have combined the teaching of a sensor housing encased in a sealed pouch and wherein the sealed pouch is made of a barrier film, as taught by Ziaie et al. ‘576, with the invention of Schnakenberg et al. ‘893, in order to allow pressure changes outside of the pouch to be sensed by the pressure sensor inside the pouch.
Therefore the particular technical feature does not make a “contribution” over the prior art, and therefore does not constitute a “special technical feature” (as defined in MPEP 1850 - The expression “special technical features” is defined in PCT Rule 13.2 as meaning those technical features that define a contribution which each of the inventions, considered as a whole, makes over the prior art.). If the common matter of the independent claims is well known and the remaining subject matter of each claim differs from that of the others without there being any unifying novel inventive concept common to all, then clearly there is lack of unity of invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Javier G. Blanco whose telephone number is (571)272-4747.  The examiner can normally be reached on M- F (10am-7:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE Jerrah C. Edwards, at (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAVIER G BLANCO/             Primary Examiner, Art Unit 3774